Exhibit 10.1

 

FIRST AMENDMENT
TO
LOAN AGREEMENT

 

THIS FIRST AMENDMENT to Loan Agreement (this “Amendment”) is entered into this
14th day of April, 2014, by and between SILICON VALLEY BANK (“Bank”) and
RESPONSE BIOMEDICAL CORP., a British Columbia corporation (“Borrower”).

 

RECITALS

 

A.     Bank and Borrower have entered into that certain Loan Agreement dated as
of February 11, 2014 (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”).

 

B.     Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.     Borrower has requested that Bank amend the Loan Agreement to (i) extend
the required delivery date of a landlord consent in favor of Bank with respect
to 1781 West 75th Avenue, Vancouver, B.C. V6P 6P2 and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

 

D.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 

2.     Amendments to Loan Agreement.

 

2.1     Section 3.1 (Conditions Precedent to Initial Credit Extension). Section
3.1(h) of the Loan Agreement hereby is amended and restated in its entirety to
read as follows:

 

“(h)     a landlord’s consent in favor of Bank with respect to 1781 West 75th
Avenue, Vancouver, B.C. V6P 6P2, by the landlord thereof, together with the duly
executed original signatures thereto. Notwithstanding the foregoing, Borrower
shall obtain and deliver to Bank such landlord’s consent on or prior to the date
that is ninety (90) days following the Effective Date;”

 

 
 

--------------------------------------------------------------------------------

 

 

2.2     Section 6.2.1 (ARE Collateral Update). New Section 6.2.1 hereby is added
to the Loan Agreement as follows:

 

“6.2.1     ARE Collateral Update. Commencing ninety (90) days after the
Effective Date, Borrower shall update Exhibit A of the ARE Landlord Consent (i)
on a quarterly basis, and (ii) in any month in which Borrower delivers in excess
of One Hundred Thousand Dollars ($100,000) in new personal property to the
Premises (as defined in the ARE Landlord Consent), in accordance with the terms
of the ARE Landlord Consent.”

 

2.3     Section 13 (Definitions). The following term and its respective
definition hereby is added to Section 13.1 as follows:

 

“ARE Landlord Consent” is that certain landlord consent executed and delivered
(or to be executed and delivered) to Bank by ARE-BC NO. 2 HOLDINGS, INC. in
accordance with Section 3.1(h).

 

2.4     Effective upon Bank’s receipt of the ARE Landlord Consent, Exhibit A to
the Loan Agreement hereby is replaced with Exhibit A attached hereto.

 

3.     Limitation of Amendment.

 

3.1     The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

4.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

 
 

--------------------------------------------------------------------------------

 

 

4.3     The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.     Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
payment by Borrower of all Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts at Bank.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

RESPONSE BIOMEDICAL CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Sanders

 

By:

/s/ William J. Adams

 

Name:

David Sanders

 

Name:

William Adams

 

Title:

Vice President

 

Title:

Chief Financial Officer

 

 

  

 

[Signature Page to First Amendment to Loan Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A


COMPLIANCE CERTIFICATE

 

 

TO: 

SILICON VALLEY BANK

Date:

 

 

FROM: RESPONSE BIOMEDICAL CORP. 

 

 

 

The undersigned authorized officer of RESPONSE BIOMEDICAL CORP. (“Borrower”)
certifies that under the terms and conditions of the Loan Agreement between
Borrower and Bank (the “Agreement”), as at the date hereof:

 

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (expressed
in Canadian Dollars) consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.



 

Reporting Covenants

Required

Complies

     

Monthly financial statements with Compliance Certificate

Monthly within 30 days

Yes    No

Monthly account statements from other financial institutions

Monthly within 30 days

Yes    No

Annual financial statement (Audited) + CC

FYE within 180 days

Yes    No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes    No

Board-approved financial projections

FYE within 45 days

Yes    No

ARE Collateral Update

Quarterly and upon moving in excess of $100,000 in new personal property to the
Premises

Yes    No

 

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.

Yes

No

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

RESPONSE BIOMEDICAL CORP.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

Received by:

 

By:

 

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Compliance Status:

Yes

No

 

 